Citation Nr: 0506337	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness of the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness of the right eye.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement submitted by a friend of the veteran and 
received by the Board in February 2005, it was requested on 
behalf of the veteran that he be afforded a personal hearing 
before a Member of the Board at the RO.  As it was noted in 
the statement that the veteran is almost blind, the Board 
finds that this statement written on his behalf satisfies the 
requirements for a hearing request.  38 C.F.R. § 20.700 
(2004).  Accordingly, this case must be returned to the RO to 
arrange such a hearing.  38 U.S.C.A. § 7107 (West 2002); Id.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should determine what kind of 
Board hearing the appellant wants at the 
RO (in person or by videoconference).  
The requested hearing should then be 
scheduled.  

After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




